               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                  Criminal No. 12-413 (FAB)

NELSON PEREIRA [3],

     Defendant.


                          OPINION AND ORDER

BESOSA, District Judge.

     Before the Court is defendant Nelson Pereira (“Pereira”)’s

second motion for change of venue pursuant to Federal Rule of

Criminal Procedure 21 (“Rule 21”), the Fifth Amendment Due Process

Clause of the United States Constitution, and the Sixth Amendment

of the United States Constitution.    (Docket No. 2305.)   For the

reasons set forth below, the Court DENIES Pereira’s second motion

for change of venue.   (Docket No. 2305.)

I.   Background

     On May 24, 2012, a federal grand jury returned an indictment

charging Pereira with violating 21 U.S.C. section 841 (“section

841”) and 21 U.S.C. section 846 (“section 846”).   (Docket No. 3 at
Criminal No. 12-413 (FAB)                                                  2

pp. 3-4.) 1    The indictment also charges Pereira with violating 18

U.S.C. section 2 (“section 2”).       Id.   On March 15, 2013, a federal

grand   jury   returned   a   superseding    indictment   charging,    among

others, Pereira with conspiring to possess cocaine with intent to

distribute in violation of sections 841 and 846.           (Docket No. 518

at pp. 3-4.) 2 The superseding indictment also charges Pereira with

aiding and abetting the possession of cocaine with the intent to

distribute in violation of section 841 and section 2.                 Id. at

pp. 6-7.

      Following unsuccessful plea negotiations, Pereira’s trial

commenced in March 2014.         (Docket No. 1278.)        The jury found

Pereira guilty of “[c]onspiracy to possess with the intent to

distribute five [] kilograms or more of cocaine” and “[a]iding and

abetting in possession with intent to distribute five [] kilograms

of cocaine,” in violation of sections 2, 841, and 846.              (Docket

No. 1445.) Pereira appealed the verdict to the First Circuit Court

of Appeals.     (Docket No. 1876.)      The court of appeals held that

the   prosecutor’s    improper   questions    might   have   affected    the



1 In addition to Pereira, the grand jury indicted nineteen (19) individuals.
(Docket No. 3.) All defendants pled guilty or were convicted at trial, except
for two defendants. (Docket Nos. 388, 403, 406, 421, 424, 427, 436, 551, 554,
1296, 1325, 1446-49, 1828, 1841, 2039, 2227.) Pereira was convicted, but the
court of appeals vacated his conviction. U.S. v. Pereira, 848 F.3d 17 (1st
Cir. 2017); Docket Nos. 2083, 2084, 2089.

2 The superseding indictment added two defendants to the initial indictment.
(Docket No. 518.) Both defendants pled guilty. (Docket Nos. 1485 and 1828.)
Criminal No. 12-413 (FAB)                                                      3

outcome of the trial.       United States v. Pereira, 848 F.3d 17, 33

(1st Cir. 2017).       Accordingly, the First Circuit Court of Appeals

vacated Pereira’s conviction on February 3, 2017 and remanded for

a new trial.     Id.      The new trial is scheduled to commence on

July 22, 2019.       (Docket No. 2329.)

     A.   Pereira’s First Motions for Change of Venue

          On March 5, 2018, Pereira joined a co-defendant’s motion

for change of venue and severance, see Docket Nos. 2191 and 2197,

and filed an independent motion for change of venue.                    (Docket

No. 2193.)     In the joint motion, Pereira argued that he “has

resided nearly all his life in the state of New Jersey” and “has

had nearly no contact with our [Puerto Rico] jurisdiction before

the instant charges were filed.”          (Docket No. 2191 at pp. 1-2.)

He maintained that “the alleged relevant events connected to the

charged offense took place outside this jurisdiction” and that

“[i]f the instant criminal case is permitted to remain in our

jurisdiction, [Pereira] will be denied the opportunity to both

investigate    the    instant   charges   as   well   as   .   .   .   interview

potential witnesses who . . . reside outside our jurisdiction.”

Id. at p. 2.   According to Pereira, he “will be placed in an unfair

position as it will be unduly onerous, costly and burdensome for

[his] potential witnesses to travel and stay in Puerto Rico during

the pendency of the instant jury trial,” and “[t]his factor would
Criminal No. 12-413 (FAB)                                                  4

make   [his]   witnesses   unavailable,   causing    extreme    irreparable

prejudice to the defense.”      Id.

            In Pereira’s additional motion for change of venue, he

argued that he “would be deprived of his constitutional rights,

including due process, Fifth amendment rights, Sixth amendment

rights, and other constitutional rights if he has to defend here

in Puerto Rico.”      (Docket No. 2193 at p. 2.)        Pereira asserted

that “[a]ll principal allegations and evidence relevant to []

Pereira” and “[a]ll potential witnesses, and evidence for the

defense of [] Pereira are located in New Jersey.”              Id. at p. 2.

He claimed that he would not be “able to obtain the opportunity

for    adequate   preparation   for   trial”   and   therefore    would   be

“deprived of due process and fairness of trial.”         Id. at p. 4.

            On May 4, 2018, the Court denied Pereira’s motions for

change of venue, rejecting Pereira’s arguments pursuant to Rule 21

and the United States Constitution.       United States v. Pereira, 312

F. Supp. 3d 262, 268-70 (D.P.R. 2018) (Besosa, J.).

       B.   Pereira’s Second Motion for Change of Venue

            On April 3, 2019, Pereira filed a second motion for

change of venue.      (Docket No. 2305.)       Pereira asserts the same

arguments as he contended in his earlier motions, arguing that he

“would be deprived of his constitutional rights, including due

process, Fifth amendment rights, Sixth amendment rights, and other
Criminal No. 12-413 (FAB)                                                                    5

constitutional rights if he has to defend here in Puerto Rico from

the allegations contained in the superseding indictment.”                             Id. at

p. 2.        Pursuant to the Court order on April 4, 2019, Pereira

accompanies       his     second       motion       with    supplemental         information

regarding      his     potential       trial    witnesses          and   their    respective

obstacles to travel to Puerto Rico.                   (Docket Nos. 2309 and 2314.)

II.    Legal Standard

       The     Sixth    Amendment       to     the    United        States     Constitution

guarantees a criminal defendant the right to trial by an impartial

jury.    Skilling v. United States, 561 U.S. 358, 377 (2010).                             This

right “has also been characterized as ‘a basic requirement of due

process.’”        In re Tsarnaev, 780 F.3d 14, 18 (1st Cir. 2015)

(quoting Skilling, 561 U.S. at 378).                       While “[b]y constitutional

design, [] trial occurs ‘in the State where the . . . crimes . . .

have    been    committed,’”       a    defendant          may    move   to    transfer    the

proceeding if “extraordinary local prejudice will prevent a fair

trial.”        Skilling,     561       U.S.    at    377-78       (quoting     U.S.   Const.

art. III, § 2, cl. 3).           When a defendant moves to transfer venue,

“the court must transfer the proceeding against the defendant to

another district court if the court is satisfied that so great a

prejudice       against    the     defendant         exists        in    the   transferring

district that the defendant cannot obtain a fair and impartial

trial there.”          Fed. R. Crim. P. 21(a).                   “In those rare, extreme
Criminal No. 12-413 (FAB)                                                         6

circumstances it may be a ‘denial of due process of law to refuse

the request for a change of venue.’”                Tsarnaev, 780 F.3d at 18

(quoting Rideau v. Louisiana, 373 U.S. 723, 726 (1963)).

     Transfer of venue pursuant to Rule 21(a) is required “where

there    is   an   ever-prevalent   risk     that   the   level   of     prejudice

permeating the trial setting is so dense that a defendant cannot

possibly receive an impartial trial.”               United States v. Quiles-

Olivo, 684 F.3d 177, 182 (1st Cir. 2012).              This prejudice may be

established “where the facts show that jury prejudice should be

presumed, and if prejudice should not be presumed, that the jury

was actually prejudiced against the defendant.”                   Id. (internal

quotation      marks    and    alteration     omitted).           Rule       21(a)’s

requirements       “almost    exclusively”    apply    to   cases      “in    which

pervasive pretrial publicity has inflamed passions in the host

community past the breaking point.”           United States v. Walker, 665

F.3d 212, 223 (1st Cir. 2011).

     “A court also may transfer a criminal case to another district

‘for the convenience of the parties, any victim, and the witnesses,

and in the interest of justice.’”          Walker, 665 F.3d at 223 (quoting

Fed. R. Crim. P. 21(b)). “Generally, venue change under Rule 21(b)

may be warranted depending on a number of factors, the significance

of which inevitability will vary depending on the facts of a given

case.”    Quiles-Olivo, 684 F.3d at 184 (citing Platt v. Min. Mining
Criminal No. 12-413 (FAB)                                                     7

& Mfg. Co., 376 U.S. 240, 243-44 (1964).              Those factors include

the    location    of    the   parties,   potential    witnesses,     contested

events, relevant documents, and counsel, expense to the parties,

overall accessibility of the trial location, and any other special

factor.   Id. at 185 (citing Platt, 376 U.S. at 243-44).              The Court

may transfer a case if a defendant demonstrates that the change is

both convenient and in the interest of justice, “[g]iven that Rule

21(b)     lists     ‘convenience’         and     ‘interest      of    justice’

conjunctively.”         Id. (citing Fed. R. Crim. P. 21(b); Walker, 665

F.3d at 224.

III. Discussion

       Pereira’s    Rule       21(a)   and      constitutional    claims    are

unpersuasive for the same reasons that the Court rejected his

earlier arguments.        See Pereira, 312 F. Supp. 3d at 268-70; Docket

Nos. 2193 and 2305.            Like Pereira’s first motions, his second

motion fails to identify any “pervasive pretrial publicity” or

“risk that the level of prejudice permeating the trial setting is

so dense” that Pereira “[could not] possibly have an impartial

trial.”    See Walker, 665 F.3d at 223; Quiles-Olivo, 684 F.3d at

182.    Because Pereira provides no evidence suggesting actual or

presumed jury prejudice, his second motion fails to establish the

Rule 21(a) requirements.           See Quiles-Olivo, 684 F.3d at 182.

Pereira’s constitutional claims are similarly unconvincing.                See
Criminal No. 12-413 (FAB)                                                     8

Docket No. 2305.        Pereira neglects to indicate any existence of

“extraordinary local prejudice” that would “prevent a fair trial.”

See Skilling, 561 U.S. at 377-78 (quoting U.S. Const. art. III,

§ 2, cl. 3).     Pereira’s case does not amount to the “rare, extreme

circumstance” of local prejudice “so great” as to impede his right

to an impartial trial in this jurisdiction.                See Tsarnaev, 780

F.3d at 18; Fed. R. Crim. P. 21(a).

     The Rule 21(b) factors also do not weigh in Pereira’s favor.

See Quiles-Olivo, 684 F.3d at 185.            Although Pereira resides in

New Jersey, the other co-defendants and many witnesses reside in

Puerto   Rico,    and   the   majority   of   the   events   related   to   the

conspiracy occurred in Puerto Rico.             (Docket No. 2201 at p. 2.)

The conspiracy involved preparing suitcases loaded with cocaine in

Puerto Rico and shipping the suitcases in commercial aircraft from

Puerto Rico to the Continental United States.            (Docket No. 518 at

pp. 4-6.)     Indeed, during Pereira’s first trial, co-conspirator

Javier Olmo-Rivera (“Olmo”) testified that Pereira “came to Puerto

Rico. . . . where Mogoyo was waiting for him.”               (Docket No. 1409

at p. 39.)       Olmo testified that Pereira traveled to Puerto Rico

“[i]n order to meet with Mogoyo,” id., otherwise known as Wilfredo

Rodríguez-Rosado        (“Rodríguez”),    the    maximum     leader    of   the

conspiracy.      (Docket No. 3 at p. 3.)      Olmo “saw [Pereira]” “[n]ext

to [Olmo’s] business where Mogoyo had the roofing business.”
Criminal No. 12-413 (FAB)                                               9

(Docket No. 1409 at p. 39.)       According to Olmo, Pereira arrived

with “a yellow envelope” of “American Airlines tags” for the

luggage containing cocaine to be loaded onto American Airlines

commercial flights and sent to, in Pereira’s case, the Newark, New

Jersey airport.     (Docket No. 1409 at pp. 39-40.)           Pereira’s

purported participation in the conspiracy thus involved regular

dealings with Puerto Rico, including visits to the island and

meetings with Rodríguez.

     While many incidents involving Pereira also occurred in or

around New Jersey, the government witnesses are mostly Puerto Rico

residents, working as law enforcement agents or employees of

American Airlines in Puerto Rico.      (Docket No. 2201 at p. 2.)     The

government asserts that “the majority of witnesses who will testify

concerning these events are directly tied to Puerto Rico, and they

will testify about events that occurred in Puerto Rico as well as

New Jersey and elsewhere.” Id. The government’s physical evidence

is located in Puerto Rico, and all legal counsel live in Puerto

Rico.   Id.   This Court is centrally located to all attorneys and

investigative   agencies.     Id.      Finally,   unlike   Pereira,   the

government carries the burden of proof and must present evidence

to prevail.     The government “called more than 20 witnesses [in

Pereira’s original trial], and the majority of these witnesses

came from Puerto Rico.”     Id.     The expenses associated with trial
Criminal No. 12-413 (FAB)                                                  10

would be substantially higher to the government if this case were

tried outside of Puerto Rico.          Although Pereira’s supplemental

submissions identify possible defense witnesses who may not be

able to travel to Puerto Rico for the new trial, see Docket

Nos. 2309 and 2314, the potential absence of those witnesses does

not   offset   the   other   Rule   21(b)    factors   that   weigh   against

Pereira’s request.      See United States v. Polizzi, 500 F.2d 856,

900-01 (9th Cir. 1974) (holding that the defendant’s residence and

location of defense witnesses are factors to be considered but are

not controlling in the Rule 21(b) analysis).

      Similar to Pereira’s first motions, Pereira’s second motion

fails to establish Rule 21(a) and constitutional prejudice, and

the Court does not find that a change of venue would be both

convenient and “in the interest of justice” pursuant to Rule 21(b).

See Quiles-Olivo, 684 F.3d at 185.          Accordingly, the Court DENIES

Pereira’s second motion for change of venue.           (Docket No. 2305.)

IV.   Conclusion

      For the reasons stated above, Pereira’s second motion for

change of venue (Docket No. 2305) is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, June 12, 2019.

                                            s/ Francisco A. Besosa
                                            FRANCISCO A. BESOSA
                                            UNITED STATES DISTRICT JUDGE
